Citation Nr: 1509692	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-19 804	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity.

5.  Entitlement to automobile and adaptive equipment, or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  Also on appeal is a July 2011 rating decision that denied service connection for rheumatoid arthritis   and denied entitlement to automobile and/or adaptive equipment, and a May 2012 rating decision that continued current 10 percent evaluations for the service-connected radiculopathies of the right and left lower extremities.

In his substantive appeal the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO, but he subsequently stated he preferred to have a videoconference hearing from the RO instead.  The Veteran was duly scheduled for a videoconference hearing in March 2015, but prior to the hearing he indicated to the Board that he wished to withdraw his appeal.


FINDING OF FACT

On March 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal on all issues presented to the Board; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


